Citation Nr: 0612937	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for dysthymic disorder.

2.  Entitlement to an initial evaluation in excess of 
10 percent for bilateral pes planus with hindfoot valgus.

3.  Entitlement to an initial evaluation in excess of 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to March 
1985 and from April 1996 to September 1996, and from January 
1998 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and her spouse testified at a hearing before a 
Decision Review Officer in January 2004.


FINDINGS OF FACT

1.  Dysthymic disorder is manifested by no more than mild 
impairment of social and industrial adaptability and symptoms 
which are controlled by medication.

2.  Bilateral pes planus with hindfoot valgus is manifested 
by mild pes planus, no calluses or evidence of weight 
bearing, and effective shoe inserts.

3.  Migraine headaches are manifested by monthly headaches, 
but prostrating headaches approximately every other month.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4. 130, 
Diagnostic Code 9433 (2005).

2.  The criteria for an initial evaluation in excess of 
10 percent for bilateral pes planus with hindfoot valgus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

3.  The criteria for an initial evaluation in excess of 
10 percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA requires notice to a claimant of 
how a VA service connection claim may be substantiated as to 
all five elements of such a claim, including degree of 
disability and effective date of disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter, which was sent after 
the issuance of the rating decision on appeal (and which 
timing will be discussed below).  In it, VA informed the 
veteran that in order to substantiate a claim for an 
increased evaluation, the evidence needed to show that her 
disabilities were worse.  While the RO did not tell the 
veteran specifically what the evidence needed to show to be 
awarded the next higher disability rating for the service-
connected disabilities, it is clear that the veteran is aware 
of the evidence necessary to substantiate her claims.  She 
has argued that she meets the criteria for a 30 percent 
evaluation for dysthymic disorder by pointing out that she 
has difficulty sleeping.  She has argued that her bilateral 
pes planus is more than moderate to warrant the 30 percent 
evaluation.  Finally, she has argued that she has migraine 
headaches that affect her work every month and that she 
warrants the 30 percent evaluation for that disability.  All 
of these assertions, if true, would substantiate her claims 
for increase for each of the disabilities on appeal.  

As to informing the veteran of which information and evidence 
she was to provide to VA, which information and evidence VA 
would attempt to obtain on her behalf and informing her that 
she should submit any evidence in her possession that 
pertained to the claim, VA informed the veteran that VA was 
responsible for obtaining any evidence from a federal agency, 
which included medical records from the military, VA, and the 
Social Security Administration.  It told her that on her 
behalf, it would make reasonable efforts to obtain relevant 
records not held by a federal government agency, which could 
include records from state or local governments, private 
physicians, or current and former employers.  Lastly, VA told 
her to submit any evidence in her possession that pertained 
to the claims.  

In this appeal, the Board finds that the veteran has notice 
of what type of information and evidence she needs to 
substantiate her claims for increase.  However, VA did not 
provide her with notice of the type of evidence necessary to 
establish an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  At the time 
the veteran filed her claim for compensation, she was seeking 
service connection for the disabilities on appeal.  The RO 
granted service connection and assigned evaluations and 
effective dates for each of these disabilities.  Prior to 
issuing the rating decision that granted these benefits, the 
RO did not provide the veteran with a VCAA notice.  She has 
not been prejudiced by such because the benefit was granted 
and she was assigned an effective date of the day following 
her discharge from service.  This is the earliest effective 
date any veteran can obtain.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).  As addressed above, the 
veteran is aware of what the evidence must show for her to be 
awarded the next higher evaluation for each of the 
disabilities on appeal.  As a result, any question as to the 
appropriate evaluation or effective date to be assigned is 
moot.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of a 
fully VCAA-compliant letter.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirements 
was harmless error.  The content of the January 2005 letters 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  She was provided an 
opportunity to submit additional evidence, and she did not.  
Her representative has submitted statements following the 
January 2005 letter and made no reference to any outstanding 
records.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained the veteran's service medical records, VA 
treatment records, and private medical records that the 
veteran has identified.  VA has provided the veteran with 
multiple examinations in connection with her claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

II.  Increased Ratings

The veteran asserts that she warrants evaluations in excess 
of those that have been assigned to her service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
the three disabilities listed on the title page.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Dysthymic disorder

The veteran asserts that her psychiatric disorder is 
"grossly under-evaluated."  She states she meets the 
criteria for a 30 percent evaluation.  She feels the entire 
record was not taken into consideration in evaluating her 
disability.  The veteran states she has to take medication 
daily to keep her psychiatric disability under control and 
that if she stopped taking it, she would spiral downward very 
quickly.  She also states she has difficulty sleeping and has 
nightmares, which warrant a 30 percent evaluation.

At a January 2005 hearing before a Decision Review Officer, 
the veteran testified she felt her psychiatric disability had 
gotten worse.  She noted she had to increase her dosage in 
medication for her psychiatric disorder because she was 
having difficulty sleeping due to nightmares.  It was noted 
that the veteran and her husband owned a bed and breakfast, 
and she expressed concern with how she would deal with the 
customers if she did not take her medication.  She noted she 
had not gone off her medication at any time, so she did not 
know how she would act if off of her medication.

Under 38 C.F.R. § 4.130, Diagnostic Code 9433 (2005), which 
addresses dysthymic disorder, the criteria are as follows, in 
part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for dysthymic disorder.  
The veteran's psychiatric disorder is no more than mildly 
disabling.  The Board has reviewed the service medical 
records and noted that the veteran was treated for 
psychiatric complaints in service.  In 1999, she was going 
through a difficult time with her fiancé, who was unsure 
about their relationship.  However, that was many years ago, 
and the current level of her disability since that time and 
since being discharged from service is that of a mild 
disability.  The veteran has undergone three examinations 
throughout the appeal period-March 2002, May 2003, and March 
2004-and the clinical findings are all similar in degree.  
She has been described as being cooperative and calm.  Her 
speech is normal with rate and tone and is both logical and 
goal directed.  She smiled spontaneously during her 
evaluation in 2004, and her eye contact was direct. 

There is no evidence of flight of ideas or looseness of 
associations.  In March 2002, she was described as having 
good judgment, good insight, and good coping skills.  The 
examiner stated the veteran was not depressed or anxious.  
The veteran has consistently denied hallucinations, 
delusions, paranoia, and suicidal ideations.  In May 2003, 
the examiner stated the veteran had meaningful relationships 
and was "generally functioning pretty well."  The veteran 
has admitted to periods of depression around the time of her 
menstrual cycle but states the medication helps her with her 
mood swings.  The fact that her psychiatric disorder is being 
controlled on medication is contemplated in the 10 percent 
evaluation.  She has reported some sleep impairment, for 
which she is taking additional medication.  The veteran is 
married and has children from a prior marriage.  She has not 
reported any complaints about her relationship with her 
husband.  She has admitted she abused alcohol in the past, 
but has remained sober for more than 10 years, which shows 
she is in control of her behavior.  She has been assigned a 
GAF score of 60 in 2002 and of 70 in 2003 and 2004.

The above described symptoms are indicative of no more than 
mild impairment of social and industrial adaptability.  The 
veteran and her husband own a business together, and she has 
not reported any loss of work time as a result of the 
psychiatric disorder or the inability to perform occupational 
tasks.  Her main concern is what her level of functioning 
would be if she was not on medication and her difficulty 
sleeping.  The 10 percent evaluation contemplates the 
disability being controlled by medication.  The veteran has 
not been hospitalized for such disability, nor is she in 
receipt of regular treatment.  

Considering the criteria under the 30 percent evaluation, the 
veteran does not have a constant depressed mood.  She states 
that she feels depressed around the time of her menstrual 
cycle, which increased symptomatology is contemplated by the 
10 percent evaluation.  See 38 C.F.R. § 4.1 (2005) 
("[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  There 
have been no reports of memory loss or panic attacks.  The 
veteran has reported sleep impairment, but that appears to be 
the only symptom she has that is contemplated by the 
30 percent evaluation.  The veteran denied any paranoia in 
2002, which would indicate that she does not have 
suspiciousness.  Based upon a review of the evidence of 
record, the preponderance of the evidence is against a 
finding that the veteran's dysthymic disorder is any more 
than 10 percent disabling.

This determination is supported by medical professionals's 
assignment of GAF scores of 60 and 70.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A GAF score of 
between 61 and 70 is defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

While the GAF score of 60 would appear to be indicative of 
more severe symptoms than the 10 percent evaluation 
contemplates, the veteran's symptoms, on the whole, do not 
meet the criteria for a 30 percent evaluation.  The veteran 
has not been described as having a flat affect or 
circumstantial speech.  In fact, her speech has been 
described as being logical in all three evaluations, and the 
veteran was described as pleasant and cooperative.  The 
clinical findings reported in the three evaluation reports 
outweigh the cursory assignment of a GAF score of 60.  In 
that examination report, the examiner did not provide a 
rationale for assigning that GAF score.  However, in the 2003 
and 2004 evaluations, the examiner stated specifically that 
the veteran's symptoms were no more than mild.  Additionally, 
the GAF score of 60 is the highest number in that range of 
numbers.  One higher, and her symptoms would fall within the 
GAF score that contemplates mild symptoms.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
initial evaluation in excess of 10 percent is warranted for 
dysthymic disorder.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for dysthymic disorder, the Board 
finds no basis for assignment of separate ratings for 
separate periods during the appeal period.  See Fenderson, 
supra.

B.  Bilateral pes planus with hindfoot valgus

When service connection for bilateral pes planus with 
hindfoot valgus was initially granted, the RO assigned a 
noncompensable evaluation.  In December 2004, a Decision 
Review Officer granted a 10 percent evaluation, effective the 
day following her discharge from service.  

The veteran asserts that her bilateral pes planus warrant an 
evaluation in excess of 10 percent.  She notes that a 2002 x-
ray shows "moderately severe" pes planus.  At the January 
2004 hearing, she stated that her feet hurt at the end of the 
day, where she would need to elevate them to stop the pain.  
She also stated she would ask her husband to rub her feet to 
alleviate the pain.

Mild pes planus with symptoms relieved by built-up shoes or 
arch support warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Moderate pes planus with 
weight bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet warrants a 10 percent evaluation for bilateral or 
unilateral involvement.  Id.  Severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities warrants a 30 
percent evaluation for bilateral involvement and 20 percent 
for unilateral involvement.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for bilateral pes planus.  
The veteran wears arch supports, which have been noted to be 
effective by a medical professional.  In March 2002, the 
veteran complained that her feet would hurt when the 
temperature changed or when running.  The examiner stated 
there were no bony deformities, and no evidence of any 
abnormal weight bearing signs.  He described the veteran's 
pes planus as "mild."  There was no callus formation.  X-
rays of the feet showed an interpretation of pes planus that 
was "moderately severe."  In April 2003, the veteran denied 
having any heel pain.  The examiner stated that the veteran 
had "first degree" pes planus, which he stated was 
"minimally symptomatic."  In February 2004, the examiner 
stated there was no unusual wear on the veteran's shoes and 
there was no tenderness on the bottom of her feet.  The Board 
finds that the clinical evidence is indicative of no more 
than a 10 percent evaluation for bilateral pes planus, which 
contemplates moderate bilateral pes planus.

The preponderance of the evidence is against a finding that 
the pes planus is severe.  A 2002 x-ray of the feet showed a 
finding that the veteran had "moderately severe" pes 
planus; however, clinical findings in 2002, 2003, and 2004 
show pes planus that is no more than mild.  In the 2002 and 
2003 examination reports, the examiners made specific 
findings that the veteran's pes planus was "mild" or 
"first degree" with minimal symptomatology.  There is no 
evidence of any weight-bearing signs associated with the 
veteran's shoes.  She has had no calluses on her feet at the 
time of the examinations.  She does not limp, and shoe 
inserts are effective.  Such evidence weighs against the 
finding of her having moderately severe pes planus.  

In making the determination that the veteran's bilateral pes 
planus is no more than 10 percent disabling, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has specifically 
limited the applicability of DeLuca to Diagnostic Codes that 
address limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Diagnostic Code 5276 is not based upon 
limitation of motion and thus DeLuca is not applicable.

The appellant is competent to report her symptoms related to 
bilateral pes planus.  Her reports of pain at the end of the 
day are contemplated by the 10 percent evaluation, as such 
contemplates moderate pes planus.  Medical professionals have 
stated that she has first degree pes planus or "mild" pes 
planus.  The Board has accorded high probative value to the 
opinions provided by medical professionals.  For the reasons 
stated above, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for bilateral pes 
planus with hindfoot valgus, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for bilateral pes planus with 
hindfoot valgus, the Board finds no basis for assignment of 
separate ratings for separate periods during the appeal 
period.  See Fenderson, supra.

C.  Migraine headaches

When service connection for migraine headaches was initially 
granted, the RO assigned a noncompensable evaluation.  In 
December 2004, a Decision Review Officer granted a 10 percent 
evaluation, effective the day following her discharge from 
service.

The veteran claims that she warrants a higher evaluation than 
10 percent for her migraine headaches.  She states she had 
headaches every month, which would warrant a 30 percent 
evaluation.  At the January 2004 hearing, she stated she 
would get headaches about once a month, but at least every 
two months.  She stated that every two months, she would 
usually lose anywhere between two hours to sometimes a full 
day from work because of the headache.  She stated that they 
would last two days where one day was unbearable and she 
would need to lie down in a dark room. 

In a March 2004 statement, the veteran's husband stated that 
the veteran would be unable to work at time due to headaches.  
He stated she got headaches one to two times per month, which 
would cause her to lose time at work.  He also stated that 
about every other month, her headaches were severe enough to 
cause her to lose a couple of days from work, during which 
time she was mostly confined to a dark and quiet bedroom.  

Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  A 30 percent evaluation 
contemplates more frequent prostrating attacks occurring on 
average once a month over last several months.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for migraine 
headaches.  In March 2002, the veteran stated her headaches 
occurred once a month, where it was difficult to concentrate 
and she would have nausea and photophobia, but no 
phonophobia.  She stated that Midrin would relieve her 
symptoms.  In March 2004, she stated she had headaches every 
month but that she would have incapacitating headaches 
approximately every other month.  Those would involve missing 
two days from work and needing to lie down in a dark room.  A 
10 percent evaluation is warranted when the characteristic 
prostrating attacks average one in two months over the last 
several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

The Board does not find that the evidence establishes that 
the veteran has prostrating attacks that consistently occur 
once a month.  See id.  A prostrating attack means an attack 
that is incapacitating.  Both the veteran and her husband 
have stated the veteran has headaches monthly, but that she 
gets incapacitating headaches about every other month.  This 
is consistent with what she has reported to examiners in 2002 
and 2004.  Thus, while she has monthly headaches, they are 
not prostrating headaches monthly, but rather every other 
month.  In order for a 30 percent evaluation to be warranted, 
the veteran would need to have an incapacitating headache 
about once a month.  There is no showing of such in the 
record, even based upon the veteran's report of her 
headaches.  Based upon the above, the Board finds that the 
veteran's headaches are no more than 10 percent disabling.  
See id.

The veteran is competent to report her symptoms; however, 
even accepting her statements as true, the medical findings 
do not support her contentions for a higher evaluation.  
Based upon a review of the record, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for migraine headaches, the Board 
finds no basis for assignment of separate ratings for 
separate periods during the appeal period.  See Fenderson, 
supra.

D.  Extraschedular consideration

The Board notes it does not find that consideration of extra-
schedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  See 
38 C.F.R. § 4.1.  Thus, with this in mind, the Board finds 
that the veteran's symptoms that warrant the 10 percent 
evaluations for each of her disabilities are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria.  
Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
disabilities have rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An initial evaluation in excess of 10 percent for dysthymic 
disorder is denied.

An initial evaluation in excess of 10 percent for bilateral 
pes planus with hindfoot valgus is denied.

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


